Citation Nr: 0023248	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-12 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, based on the disagreement with the September 1998 
initial award.

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling, 
based on the disagreement with the June 1998 initial award.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
At-Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for chloracne in September 
1996.  The RO has not addressed this claim in the first 
instance.  Likewise, the veteran submitted an application for 
vocational rehabilitation in September 1998.  It is unclear 
from the evidence of record whether this claim has been 
addressed.

Finally, the Board notes that the RO received a letter from 
the veteran's representative in September 1999, indicating 
that the veteran wished to appeal the July 1999 rating 
decision.  The Board construes this correspondence to be a 
valid notice of disagreement.  Although there is a note that 
the veteran was to be sent a letter requesting him to 
identify which issues he wished to appeal, there is no 
evidence in the claims folder that any such letter was 
issued.  Therefore, the Board presumes that the veteran 
appealed the entire rating decision.  He has not been 
provided a statement of the case addressing the issues of 
entitlement to service connection for nicotine dependence, 
headaches, lung condition, hearing loss, tinnitus and for a 
rash on the chest, or for an increased rating for residuals 
of a left foot shrapnel wound.



REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Initially, the Board notes that the veteran's May and October 
1999 psychiatric examinations indicate that he received VA 
treatment for his service-connected PTSD at regular intervals 
since his previous evaluation in 1998.  Moreover, the 
December 1999 VA orthopedic examination report also indicates 
VA treatment for his service-connected residuals of right 
knee tibial and fibular fractures in the previous year.  
There are no VA treatment records associated in the veteran's 
claims file after March 1998 and no indication that any 
attempt has been made to secure any subsequent records.

The veteran's service-connected residuals of right distal 
tibia and fibula fracture with knee limitation of motion is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999) and includes a separate rating 
for right ankle limitation of motion, which is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Although VA examiners have noted the veteran's complaints of 
pain and have found objective evidence of pain, they have not 
addressed functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Since the Board must remand the veteran's claims for 
increased ratings for PTSD and for residuals of right tibial 
and fibular fractures and because the claim for a total 
rating based on unemployability is to a large extent based on 
these claims, the Board finds that the issues are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Lincoln, Nebraska, dated from 
March 1998 to the present.  The RO should 
also contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo VA psychiatric and 
orthopedic examinations, by physicians, 
to determine the nature and extent of his 
PTSD and generalized anxiety and of his 
residuals of right tibial and fibular 
fractures and his left foot and ankle 
disability.  The orthopedic examiner 
should be requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's disabilities.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with these disabilities should 
be specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The examiner should 
also offer an opinion as to whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his  service- connected 
disabilities.  All indicated studies 
should be performed, motion should be 
documented in degrees, and the rationale 
for all opinions expressed should be 
provided.  The psychiatrist should 
determine the severity of the veteran's 
service-connected generalized anxiety and 
PTSD and offer an opinion as to his 
employability due his service- connected 
psychiatric disability.  The examiner 
should also provide a full multi-axial 
evaluation, to include the assigning of a 
Global Assessment of Functioning (GAF) 
score.  It is imperative that the 
examiner include an explanation of what 
the score represents.  The veteran's 
claims file must be made available to the 
examiners prior to the examinations, and 
the examiners are to indicate in the 
reports whether the file was reviewed.

The veteran is hereby advised that 
failure to report for scheduled VA 
examinations without good cause shown may 
have adverse effects on his claims. 

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims for 
increased evaluations for PTSD and 
generalized anxiety, right knee disorder 
and right ankle disability and for a 
total rating based on individual 
unemployability due to service-connected 
disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



